Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 2-21 have been examined.

Drawings
2.	The drawings filed on 02/08/2021 are acceptable for examination proceedings.
Specification
3.	The specification filed on 02/08/2021 is acceptable for examination proceedings.

Internet Communications
4. 	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439,
http://www.uspto.gov/sites/defauit/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only. (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03. 

Double Patenting
5.	A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the conflicting claims so they are no longer coextensive in scope.  The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.


6.	Claims 2-21 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of co-pending US Patent No. 10,972,457.  This is a provisional double patenting rejection since the conflicting claims have not in fact been patented. 

7.	Below is a table of comparison between independent claims of the instant application and that of US patent No. 10,972,457.


US Patent No. 10,972,457
Current application No. 17/169,981
1. A method comprising: receiving, at a backend system, unidentified customer data including information about an unidentified customer; receiving, from the customer, customer identity data, the customer identity data including identifying information about the customer; and generating an authentication token that links the unidentified customer data to the customer identity data, wherein receiving unidentified customer data includes receiving a plurality of images of the customer from multiple cameras.
2. (New) A method comprising: assigning a temporary identification value to an unidentified customer; receiving, at a backend system, a query that includes a feature vector comprising unidentified customer data including the assigned temporary identification value and information about the unidentified customer; receiving, from the unidentified customer, customer identity data, the customer identity data including identifying information about the unidentified customer; and generating an authentication token that links the unidentified customer data and the assigned temporary identification value to the customer identity data, wherein receiving the unidentified customer data includes receiving a plurality of images of the customer from multiple cameras.  
2. The method of claim 1, wherein the multiple cameras are arranged at different angles relative to the customer.
3. (New) The method of claim 2, wherein the multiple cameras are arranged at different angles relative to the unidentified customer.  
3. The method of claim 1, further comprising extracting the unidentified customer data from at least one of the plurality of images.
4. (New) The method of claim 2, further comprising extracting the unidentified customer data from at least one of the plurality of images.  
4. The method of claim 1, wherein receiving unidentified customer data further includes receiving a weight of the unidentified customer.
5. (New) The method of claim 2, wherein receiving the unidentified customer data further includes receiving a weight of the unidentified customer.  
5. The method of claim 1, wherein receiving unidentified customer data further includes receiving the customer identity data from a mobile device of the customer.
6. (New) The method of claim 2, wherein receiving the unidentified customer data further includes receiving the customer identity data from a mobile device of the unidentified customer.  
6. The method of claim 5, wherein the customer identity data is pushed from the mobile device to the backend system.
7. (New) The method of claim 6, wherein the customer identity data is pushed from the mobile device to the backend system.  
7. The method of claim 1, wherein receiving unidentified customer data further includes transmitting, by the backend system, a request to a mobile device of the customer.
8. (New) The method of claim 2, wherein receiving the unidentified customer data further includes transmitting, by the backend system, a request to a mobile device of the customer.  
8. The method of claim 1, wherein receiving unidentified customer data further includes receiving the customer identity data from a kiosk.
9. (New) The method of claim 2, wherein receiving the unidentified customer data further includes receiving the customer identity data from a kiosk.  
9. The method of claim 1, wherein unidentified customer data includes biometric data of the customer and the customer identity data includes complimentary biometric data.
10. (New) The method of claim 2, wherein the unidentified customer data includes biometric data of the customer and the customer identity data includes complimentary biometric data.  
10. A system comprising: a backend system including a process; a plurality of sensors located proximate an entrance to a store, the plurality of sensors including a plurality of cameras operable to transmit a plurality of images of the customer to the backend system; and a non-transitory computer-readable storage medium storing instruction that, when executed by the processor, cause the processor to perform operations comprising: receiving unidentified customer data including information about an unidentified customer, receiving, from the customer, customer identity data, the customer identity data including identifying information about the customer; and generating an authentication token that links the unidentified customer data to the customer identity data, wherein receiving unidentified customer data includes receiving the plurality of images of the customer from multiple cameras.
11. (New) A system comprising: a backend system including a processor; a plurality of sensors located proximate an entrance to a store, the plurality of sensors including a plurality of cameras operable to transmit a plurality of images of the customer to the backend system; and a non-transitory computer-readable storage medium storing instruction that, when executed by the processor, cause the processor to perform operations comprising: assigning a temporary identification value to an unidentified customer; receiving a query that includes a feature vector comprising the assigned temporary identification value and unidentified customer data including information about the unidentified customer; receiving, from the unidentified customer, customer identity data, the customer identity data including identifying information about the unidentified customer; and generating an authentication token that links the unidentified customer data and the assigned temporary identification value to the customer identity data, wherein receiving the unidentified customer data includes receiving a plurality of images of the unidentified customer from the plurality of cameras.  
11. The system of claim 10, wherein the multiple cameras are arranged at different angles relative to the customer.
12. (New) The system of claim 11, wherein the multiple cameras are arranged at different angles relative to the unidentified customer.  
12. The system of claim 10, further comprising extracting the unidentified customer data from at least one of the plurality of images.
13. (New) The system of claim 11, further comprising extracting the unidentified customer data from at least one of the plurality of images.  
13. The system of claim 10, wherein the plurality of sensors further includes a scale located in the floor of the entrance to the store; and receiving unidentified customer data further includes receiving a weight of the unidentified customer from the scale.
14. (New) The system of claim 11, wherein the plurality of sensors further includes a scale located in the floor of the entrance to the store; and receiving the unidentified customer data further includes receiving a weight of the unidentified customer from the scale.  
14. The system of claim 10, wherein receiving the customer identity data further includes receiving the customer identity data from a mobile device of the customer.
15. (New) The system of claim I1, wherein receiving the customer identity data further includes receiving the customer identity data from a mobile device of the unidentified customer.  
15. The system of claim 14, wherein the customer identity data is pushed from the mobile device to the backend system.
16. (New) The system of claim 15, wherein the customer identity data is pushed from the mobile device to the backend system.  
16. The system of claim 10, wherein receiving the customer identity data further includes transmitting, by the backend system, a request to a mobile device of the customer.
17. (New) The system of claim 1 1, wherein receiving the customer identity data further includes transmitting, by the backend system, a request to a mobile device of the unidentified customer.  
17. The system of claim 10, wherein receiving the customer identity data further includes receiving the customer identity data from a kiosk.
18. (New) The system of claim 11, wherein receiving the customer identity data further includes receiving the customer identity data from a kiosk.  
18. The system of claim 10, wherein unidentified customer data includes biometric data of the customer and the customer identity data includes complimentary biometric data.
19. (New) The system of claim 11, wherein the unidentified customer data includes biometric data of the unidentified customer and the customer identity data includes complimentary biometric data.  
19. A method comprising: receiving, at a backend system, unidentified customer data including information about an unidentified customer from multiple cameras located in a store and arranged at different angles relative to the customer; receiving, from the customer at a kiosk, customer identity data, the customer identity data including identifying information about the customer; and generating an authentication token that links the unidentified customer data to the customer identity data.
20. (New) A method comprising: receiving, at a backend system, unidentified customer data including information about an unidentified customer from multiple cameras located in a store and arranged at different angles relative to the customer; receiving, from the customer at a kiosk, customer identity data, the customer identity data including identifying information about the unidentified customer; generating an authentication token that links the unidentified customer data to the customer identity data; and removing the authentication token, unidentified customer data, and the customer identity data from memory upon the unidentified customer leaving the store.  

21. (New) The method of claim 20, wherein receiving the unidentified customer data includes: assigning a temporary identification value to the unidentified customer; and receiving a query that includes a feature vector comprising the assigned temporary identification value and the unidentified customer data.  


Pertinent Art 
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Bouse (US Pub. No.: US 2017/0148014 A1) teaches that the token identity enables the service providers to provide various device upgrade plans without requiring significant initial setup. The access to the digital identification restricted to protect the privacy of personally identifiable information included within the digital identification.

Kobres et al. (Pub. No.: US 2016/0063471 A1) provides the method provides number of benefits, such as automatically associating a customer loyalty number to the transaction without customer input, automatically configuring the SST interface to preferences registered by the user or customer, automatically providing customer-registered payment methods to conclude the transaction, automatically providing customer-specific marketing promotions and the like. The time stamp provides a time-to-live mechanism for the secure token. The cashiers are permitted to avoid manual authentication procedures to operate POS terminals of a retail establishment and a secure passive authentication mechanism for ensuring security is provided.


Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY GETACHEW whose telephone number is (571)272-6932. The examiner can normally be reached Mon.-Fri. 9:00 AM - 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





A.G.
August 31, 2022
/ABIY GETACHEW/Primary Examiner, Art Unit 2434